Title: The American Commissioners to Veuve Cornic & fils, 10 September 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Cornic, Veuve Mathurin, & fils


Sirs
Paris Sept. 10th: 1777
We have directed Capt. Johnson to draw on Us for the Amount of the Sums furnished by you for his Disbursements, which Bills will be duly honored. In Answer to Yours, to Doct. Franklin, We have to assure You that We have ever had the fullest Confidence in Your House, not ever had any Thought of changing for another whilst we supposed, as we ever have, that Our Correspondence was mutually agreeable. With respect to Mr. Deane’s Letter to Mr. David, it was in Consequance, of several from him solliciting generally a Correspondence, but Mr. Deane had not any design of putting Our Affairs at Morlaix under other than your Direction, but as it seems the Gentleman has understood it differently Mr. Deane writes by this Conveyance, to undeceive him. We are with much respect Sir your most Obedient and Very humble Servants
Silas DeaneB Franklin
Mr. Cornic &c a Morlaix
 
Addressed: A Messieurs. / Messrs Vve Min Cornic et Min fils / Negociants / a / Morlaix
Notation: Répondûe le 17. 7bre. 1777.
